Citation Nr: 1823538	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-38 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for right total knee arthroplasty.  

REPRESENTATION

Appellant represented by:	Theresa M. Meagher, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to February 1989.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2018 videoconference hearing and a transcript of the hearing has been associated with the claims file.  

The October 2011 rating decision on appeal also granted a temporary 100 percent disability rating for the Veteran's right total knee arthroplasty, effective June 13, 2011 through July 31, 2012.  As such, during this staged rating period, the Veteran is in receipt of a maximum 100 percent disability rating and the staged rating period need not be addressed herein.  Rather, the Board has properly limited its consideration of the Veteran's right knee claim to the relevant staged rating period from August 1, 2012.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right total knee arthroplasty has been manifested by no worse than intermediate degrees of residual weakness, pain, or limitation of motion, without chronic residuals consisting of severe painful motion or weakness in the affected extremity for any period on appeal.  

2.  Resolving any reasonable doubt in favor of the Veteran, his right total knee arthroplasty has also been manifested by slight instability prior to September 24, 2014 and by moderate instability thereafter.  




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 30 percent for right total knee arthroplasty have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2017).  

2.  The criteria for a separate 10 percent disability rating for slight right knee instability have been met prior to September 24, 2014, and the criteria for an increased 20 percent disability rating for moderate right knee instability have been met thereafter.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his attorney has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  

To the extent that the Veteran's attorney asserted during the January 2018 videoconference hearing that the September 2014 VA examination was inadequate as the VA examiner indicated that it was impossible to estimate the Veteran's loss of function during flare-ups without resorting to speculation, the Board notes that the examiner appropriately concluded that there was no empirical basis for making such a determination; moreover, the September 2014 VA examination otherwise provides adequate detail to apply the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Additionally, the Board observes that although the record was held open for an additional 30 days following the January 2018 videoconference hearing to allow the Veteran's attorney to submit additional written argument, the attorney has not subsequently done so.  The Board finds that the Veteran's attorney has had ample opportunity to submit any additional argument, and in any event, she represented the Veteran at the January 2018 Board and presented argument on his behalf at that time; therefore, the Board finds no prejudice in proceeding to adjudicate the Veteran's appeal.  See 38 C.F.R. § 20.600 (2017).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Increased Disability Rating - Right Knee  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2017).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's increased rating claim on appeal, the Board has considered the relevant temporal period from August 1, 2012, as well as whether any additional staged rating periods are warranted.  

The Veteran's right total knee replacement is currently rated as 30 percent disabling from August 1, 2012 under DC 5055.  38 C.F.R. § 4.71a, DC 5055 (2017).  DC 5055 provides for a 100 percent disability rating for one year following implantation of prosthesis and a minimum 30 percent disability rating following that one-year period.  Id.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability is to be rated by analogy to DCs 5256, 5261, or 5262 regarding ankylosis of the knee, limitation of motion of the leg, or impairment of the tibia and fibula, respectively.  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent disability rating is warranted.  Id.  

Under DC 5256, favorable ankylosis of the knee, in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent disability rating; ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating; ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating; and extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent disability rating.  Id., DC 5256.  

Under DC 5261, limitation of extension of a leg to 5 degrees warrants a noncompensable disability rating; limitation of extension to 10 degrees warrants a 10 percent disability rating; limitation of extension to 15 degrees warrants a 20 percent disability rating; limitation of extension to 20 degrees warrants a 30 percent disability rating; limitation of extension to 30 degrees warrants a 40 percent disability rating; and limitation of extension to 45 degrees warrants a maximum schedular 50 percent disability rating.  Id., DC 5261.  

Under DC 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent disability rating; malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent disability rating; malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent disability rating; and nonunion of the tibia and fibula with loose motion requiring a brace warrants a maximum schedular 40 percent disability rating.  Id., DC 5262.  

Following a review of the evidence of record, and as discussed further below, the Board finds that an increased disability rating in excess of 30 percent for right total knee arthroplasty is not warranted for any period on appeal based upon the application of DC 5055 or as rated by analogy to DCs 5256, 5261, or 5262 regarding ankylosis of the knee, limitation of motion of the leg, or impairment of the tibia and fibula, respectively.  

Notably, the evidence of record does not document that the Veteran's right total knee arthroplasty has resulted in chronic residuals consisting of severe painful motion or weakness in the affected extremity for any period on appeal.  38 C.F.R. § 4.71a, DC 5055.  Significantly, while the Veteran has consistently reported his ongoing subjective chronic pain, the Board finds it probative that at the most recent September 2014 VA examination, the VA examiner noted that the Veteran's residuals included no worse than intermediate degrees of residual weakness, pain, or limitation of motion.  While the Veteran's reports of observable symptomatology in his right knee are probative evidence, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), his reports of pain are appropriately contemplated by his currently assigned 30 percent disability rating based upon his demonstrated limitation of motion.  See Mitchell, 25 Vet. App. 32 (2011).  Moreover, to the extent the Veteran asserts that he experiences chronic severe painful motion, the Board affords more probative value to the objective findings of the September 2014 VA examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Upon range of motion testing, the Veteran displayed pain at 125 degrees of right knee flexion, without any objective evidence of pain upon right knee extension, and no additional loss in range of motion upon repetition.  Additionally, he displayed full strength (5/5) in his right knee upon physical examination.  As such, the Board finds that an increased 60 percent disability rating is not warranted for any period on appeal under DC 5055.  38 C.F.R. § 4.71a, DC 5055.  

Similarly, the probative evidence of record does not document that the Veteran's right total knee arthroplasty has resulted in right knee ankylosis, limitation of extension of the leg to 30 degrees or worse, or nonunion of the tibia and fibula with loose motion requiring a brace for any period on appeal in order to warrant an increased disability rating in excess of 30 percent under DCs 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, DCs 5256, 5261-62.  

To the extent that the Veteran's attorney suggested at the January 2018 video conference hearing that an April 2012 right knee x-ray (as discussed within the September 2014 VA examination report) documents nonunion of the tibia and fibula so as to warrant an increased 40 percent disability rating under DC 5262, the Board notes that the finding of "a narrow radiolucency between the tibial prosthesis cement and underlying bone, raising the question of early signs of loosening of that prosthetic component" does not equate to a finding of nonunion between the tibia and fibula as suggested by the Veteran's attorney.  Notably, the September 2014 VA examiner clearly documented elsewhere in the same VA examination report that the Veteran had not had any tibial or fibular impairment, and the Veteran reported that he no longer used his right knee brace due to skin irritation.  

As such, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for right total knee arthroplasty for the entire period on appeal.  As the preponderance of evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

However, the Board has also carefully considered the provisions of DC 5257, regarding recurrent subluxation or lateral instability of the knee, and finds that the evidence of record warrants the award of an additional, separate disability rating thereunder.  Specifically, a 10 percent disability rating is warranted for slight right knee instability prior to September 24, 2014, and an increased 20 percent disability rating is warranted for moderate right knee instability thereafter.  See 38 C.F.R. § 4.71a, DC 5257.  

Private treatment records from June 2012 indicate that the Veteran experienced mild flexion instability of the right knee.  The private physician ordered a knee brace and recommended that the Veteran try to control his activities; however, the physician stated that the condition was not bad enough to consider revision surgery and that it was something that would improve with time and activity modification.  

Similarly, private treatment records from June 2013 document that the Veteran experienced good right knee range of motion, with "a little bit more anterior translation and varus instability" than his physician would normally expect; however, the physician noted that the knee was not grossly unstable.  

Additionally, upon his most recent VA knee examination on September 24, 2014, the VA examiner documented medial-lateral instability of 2+ (5-10 mm).  Notably, while words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that a measurement of 5-10 millimeters of instability would appear to be most appropriately characterized as moderate (the examination report form itself groups ranges of instability into three sets; 0-5mm, 5-10mm, and 10-15 mm).  

Thus, while the preponderance of evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for his right total knee arthroplasty under DC 5055, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the preponderance of evidence weighs in favor of a separate, additional 10 percent disability rating for slight instability of the right knee prior to September 24, 2014, and an increased 20 percent disability rating for moderate instability of the right knee thereafter.  To that extent only, the Veteran's claim is granted.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

An increased disability rating in excess of 30 percent for right total knee arthroplasty is denied.  

A separate 10 percent disability rating for slight right knee instability is granted prior to September 24, 2014, and an increased 20 percent disability rating for moderate right knee instability is granted as of September 24, 2014.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


